It is
a privilege to speak to the General Assembly today on
behalf of the United States.
A half-century ago the General Assembly first met
here in New York, across the river in a converted skating
rink at Flushing Meadows. In those modest surroundings
our predecessors began to put in place an ambitious
framework that they hoped would keep the peace as
successfully as they had prosecuted the war.
In the years since, the United Nations has helped
bring peace, prosperity and hope to countless people
around the world. Technological change has brought
nations closer together than the founders of the United
9


Nations could possibly have foreseen. The United Nations
itself has been challenged in unforeseen ways. It has had to
manage complex humanitarian emergencies, from civil wars
to mass movements of refugees to health epidemics. This
evolution has placed great strains on the Organization and
has revealed the necessity for far-reaching changes in how
it is run.
The Clinton Administration has vigorously made the
case to our Congress and our people for continued
American leadership at the United Nations. The United
States made a commitment to the United Nations Charter
50 years ago, and we are determined to keep our
commitment, including our financial obligations.
We will always remember that for millions of people
around the world, the United Nations is far from a faceless
institution. It is, as Harry Truman once said,
“a case of food, a box of school books; it is a doctor
who vaccinates children; it is an expert who shows
people how to raise more rice and more wheat.”
To millions more around the world, it is the difference
between peace and war.
Economic and social development, as well as the
protection of human rights, remain central to the United
Nations mission. But the United Nations must change to
meet new needs more effectively. When money is wasted
in New York, Geneva or Vienna, when time is lost in
bureaucratic inertia, the people who pay the price are those
most vulnerable to famine, disease and violence.
It is time to recognize that the United Nations must
direct its limited resources to the world’s highest priorities,
focusing on the tasks that it performs the best. The United
Nations bureaucracy should be smaller, with a clear
organizational structure and sharp lines of responsibility.
Each programme must be held to a single simple standard:
it must make a tangible contribution to the freedom,
security and well-being of real people in the real world.
In the last year, under the leadership of Secretary-
General Boutros-Ghali, the groundwork for substantial
change has been laid. The United Nations has an office
with the functions of an inspector general and a mandate to
crack down on waste and fraud. Under-Secretary-General
Joe Connor has embarked on an aggressive campaign to
improve the United Nations management culture, and we
fully support his good work. The United Nations Secretariat
has moved in the right direction by submitting a budget that
begins to restrain spending, and now this momentum for
reform must accelerate.
Let me propose a brief, concrete agenda for reform.
First, we must end United Nations programmes that
have achieved their purpose, and we must consolidate
programmes that overlap, especially in the economic and
social agencies. The United Nations has more than a
dozen organizations responsible for development,
emergency response and statistical reporting. We should
consider establishing a single agency for each of these
functions. We should downsize the United Nations
regional economic commissions. We should ensure that
the functions of the United Nations Conference on Trade
and Development do not duplicate those of the new
World Trade Organization (WTO), and we should adopt
a moratorium on big United Nations conferences once the
present series is completed, concentrating instead on
meeting the commitments of those conferences that we
have already held.
Secondly, we need to streamline the United Nations
Secretariat to make it more efficient, accountable and
transparent. Each part of the United Nations system
should be subject to the scrutiny of an inspector general.
The United Nations must not tolerate ethical or financial
abuses, and its managers should be appointed and
promoted on the basis of merit.
Thirdly, we should rigorously scrutinize proposals
for new and extended peace-keeping missions, and we
should improve the United Nations ability to respond
rapidly when new missions are approved. We must agree
on an equitable scale of peace-keeping assessments that
reflects fully today’s economic realities. And we should
have a unified budget for peace-keeping operations.
Finally, we must maintain the effectiveness of the
Security Council. Germany and Japan should become
permanent members, and we should ensure that all the
world’s regions are fairly represented, without making the
Council too large and unwieldy.
We welcome the formation of the high-level group
on reform, initiated under the leadership of the outgoing
President of the General Assembly, Mr. Essy. Our goal
must be that of a practical blueprint for United Nations
reform and to ensure that it is adopted before the General
Assembly finishes the work of its fiftieth session next
fall. The way forward is clear; we have already seen and
10


studied countless studies and reports. Now the time has
come to act on the best proposals.
As the Assembly knows, in my country there have
been serious efforts to curtail our support for the United
Nations. The President and I, and our entire Administration,
believe it would be reckless to turn away from an
Organization that helps mobilize the support of other
nations for goals that are consistent with American and
global interests. But to sustain support for the United
Nations among the American people and among the people
of other nations, it is not enough that we defend the
institution. The best argument against retreat is further
reform. Tangible progress in that direction will help us win
the battle for United Nations support that we are waging in
the United States.
The United Nations must emerge from the reform
process better able to meet its fundamental goals, including
the preservation of peace and security. From Korea to the
Persian Gulf to Haiti, the United Nations has provided a
mandate to its Members as they carried out their
responsibilities. The United Nations own Blue Helmets
have helped nations create the basic conditions of peace in
some of the most difficult situations imaginable around the
world, even though they have not always achieved their
intended purpose.
Recently, a young Haitian father was asked what the
peace-keeping forces had achieved in his country. He
answered,
“We walk freely. We sleep quietly. There are no
men who come for us in the night.”
In Haiti, as, for example, in Cambodia, Mozambique and El
Salvador, the United Nations has shown that peace-keeping,
despite its limitations, has been an enormously useful
instrument.
One region where United Nations forces and the
international community have played a critical role is the
Middle East. Another historic milestone will be marked this
Thursday, in Washington, when Israel and the Palestinians
sign their agreement to implement phase two of the
Declaration of Principles. That agreement will bring to life
a goal first set many years ago in the Camp David accords:
to protect Israel’s security and to give Palestinians
throughout the West Bank control over their daily lives.
The international community and the United Nations must
continue to support this process, both diplomatically and
economically.
There is no question that the United Nations has
never undertaken a mission more difficult than the one in
the former Yugoslavia. The limitations of that mission are
all too well known, but we all must recognize that it has
provided relief for hundreds of thousands of people and
has saved literally thousands of lives. Today, diplomacy
backed by force has given the United States and the
international community an opportunity to move forward
on a track that is producing genuinely hopeful results. The
United Nations and the North Atlantic Treaty
Organization (NATO) are working effectively together to
try to bring peace to the region. On 8 September in
Geneva, the parties to the conflict accepted the
fundamental goal that the Security Council has often
expressed: the continuation of the Republic of Bosnia and
Herzegovina as a single State within its internationally
recognized borders. I will be meeting with the Foreign
Ministers of Bosnia, Croatia and Serbia later today, and
at that time I will urge them — implore them — to
maintain the momentum towards peace and to establish
constitutional structures for Bosnia.
The framers of the Charter of the United Nations
created this institution to meet threats to peace and
security posed by aggression and armed conflict. Those
threats are still, unfortunately, very much with us. But
today, the world also faces a new set of security
challenges, including proliferation, terrorism, international
crime and narcotics, as well as the far-reaching
consequences of damage to the environment. These have
assumed a new and dangerous scope in a more
interdependent world. As President Clinton said in San
Francisco in June, the
“new forces of integration carry within them the
seeds of disintegration and destruction”.
While, as I said earlier, new technologies have
brought us closer together, they also have made it easier
for terrorists, drug dealers and other international
criminals to acquire weapons of mass destruction, to set
up cocaine cartels and to hide their ill-gotten gains. The
collapse of communism has shattered dictatorships, to be
sure, but it has also left the political and legal institutions
of newly liberated nations even more vulnerable to those
who seek to subvert them.
Although these threats are sometimes sponsored by
States, they increasingly follow no flag. Each of us must
vigorously fight these enemies on our own, but we will
never be truly secure until we effectively fight them
together. That is the new security challenge for the global
11


community, and it must be the new security mission for the
United Nations.
There is no single area in which the United Nations
can make a more significant contribution than in that of
non-proliferation. Fifty years ago, the United States was the
only country capable of making a nuclear bomb. Today
many countries have the technology that would enable them
to turn a fist-sized chunk of plutonium into a bomb as
small as a suitcase. That is one reason why more than 170
nations agreed, at a conference held here last May and
effectively chaired by Ambassador Dhanapala, to extend for
all time the Treaty on the Non-Proliferation of Nuclear
Weapons. That is an achievement we must rejoice in but
also build on.
I should like to outline some steps in the field of
non-proliferation. First, we should have a comprehensive
test-ban treaty ready for signature by the time we meet here
next September. As President Clinton announced last
month, the United States is committed to a true zero-yield
test ban. We urge other nations to join us in that
commitment.
Secondly, we should immediately start negotiations on
a fissile material cut-off treaty. Those who have been most
vocal in calling for nuclear disarmament should recognize
that it is essential to ban future production of fissile
material for nuclear weapons.
Thirdly, we should push forward with the historic
reductions of the nuclear arsenals of the United States and
countries of the former Soviet Union. I call on the United
States Senate, as well as on the Russian Duma, to approve
the treaty on further reduction and limitation of strategic
offensive arms (START II) so that we can lock in deep cuts
in our strategic nuclear arsenals. In addition, Presidents
Clinton and Yeltsin are working together to ensure the
safety, transparency and irreversibility of nuclear-arms
reductions.
As part of this process, President Yeltsin will host a
nuclear safety and security summit in Moscow next spring.
This summit should have a very ambitious agenda,
including a declaration of principles on nuclear safety. We
look to this summit to address the worldwide problems of
nuclear-waste management, including those of ocean
dumping. The summit should also promote a plan of action
to safeguard nuclear materials, a plan that should include
new measures to prevent criminals and terrorists from
acquiring nuclear materials for use in weapons.
Finally, we should push for the earliest possible
entry into force of the Chemical Weapons Convention.
President Clinton has urged the United States Senate to
act promptly on its ratification, and to stop holding the
START II Treaty and the Chemical Weapons Convention
hostage to unrelated issues. The world has witnessed the
effects of poison gas too many times in this century — on
European battlefields during the First World War, in
Ethiopia and Manchuria during the 1930s, and against
Iranian soldiers and innocent Kurdish civilians in the
1980s. The Chemical Weapons Convention will make
every nation safer, and we need it now.
The United Nations is also playing an invaluable
role in focusing attention on pressing regional
proliferation problems. In Iraq, the United Nations Special
Commission (UNSCOM) and its Chairman, Rolf Ekeus,
continue to uncover horrific details about Saddam
Hussein’s weapons of mass destruction.
Under Saddam Hussein, Iraq developed a deadly
biological-weapons capacity hidden from view. It was
conducting research to turn some of the most toxic
substances known to man into weapons of war. We know
that Saddam succeeded in putting anthrax and botulism in
bombs and missile warheads. In December 1990, he
deployed these weapons, with every intention of using
them against the international coalition and innocent
civilians. He was dissuaded from doing so only by the
steadfast determination of the United States and the
international community.
In the light of what Ambassador Ekeus has
uncovered in Iraq, we can conclude only that for the last
four and a half years, Saddam Hussein has lied about the
full scope of Iraq’s weapons programmes. There should
be no easing of the sanctions regime against Iraq until its
Government complies with all the demands of the
Security Council and clearly demonstrates that it has
changed its ways.
The United Nations should also promote
responsibility and restraint in the transfer of conventional
weapons. At last year’s session of the General Assembly,
President Clinton proposed, and the Assembly approved,
the eventual elimination of anti-personnel mines. On my
recent trip to Cambodia, I saw the terrible damage these
hidden killers can do. This year, we will again call on
other countries to join us in putting an end to the export
of land-mines.
12


Two years ago, President Clinton called on the
international community to devise a true international
system governing the transfer of conventional weapons and
sensitive dual-use technologies. I am pleased that the
Russian Federation has joined with the United States and 26
other countries to agree on a common principle to control
the build-up of dangerous conventional arms. We hope to
activate this global regime, which is called the New Forum,
by the end of this year.
The proliferation of weapons worldwide has added a
disturbing dimension to another threat we all face: the
threat of international terrorism. Indeed, this year’s sarin
gas attack in Tokyo is a grim warning of what can happen
when terrorists acquire weapons of mass destruction.
More nations are joining the fight against those
individuals and groups that attack civilians for political
ends. The United Nations has supported this effort in
important ways. The Security Council recognized the
importance of countering State-sponsored terrorism by
imposing sanctions against Libya for the bombing of Pan
Am 103 and UTA 772.
Terrorists must be treated as criminals and there must
be no place where they can hide from the consequences of
their acts. States that sponsor terrorists should feel the full
weight of sanctions that can be imposed by the international
community. Let us not deceive ourselves: every dollar that
goes into the Government coffers of a State-sponsor of
terrorism such as Iran helps pay for a terrorist’s bullets or
bombs. Iran’s role as the foremost State-sponsor of
terrorism makes its secret quest for weapons of mass
destruction even more alarming. We must stand together to
prevent Iran from acquiring such threatening capabilities.
The United States has taken a leading role in meeting
the international terrorist threat. We have intensified our
sanctions against Iran. Last January President Clinton issued
an Executive Order prohibiting financial transactions with
terrorist groups and individuals that threaten the Middle
East peace process. We are urging our Congress to tighten
our immigration and criminal laws to keep terrorists on the
run or put them behind bars.
The United States strongly supports the counter-
terrorism measures the G-7 and Russia announced at the
Halifax Summit, and we expect the G-8 Ministerial Meeting
on Terrorism in Ottawa to produce a concrete-action plan
to implement these measures that were adopted at the
Halifax Summit.
Other kinds of international crime also threaten the
safety of our citizens and the fabric of our societies. And
globalization brings new and frightening dimensions to
crime. The threat of crime is a particular menace to
young democracies. It weakens confidence in institutions,
preys on the most vulnerable in our societies and
undermines free-market reform.
Of course, every country must take its own measures
to combat these criminal threats. The Administration that
I represent is now completing a review of our approach
to transnational crime, a review that will lead to a
stronger, more coordinated attack on this problem.
To help other States deal with criminal threats, the
United States and Hungary have created the International
Law Enforcement Academy in Budapest to train police
officers and law-enforcement officials from Central
Europe and the States of the former Soviet Union. We are
providing similar help bilaterally, and through the United
Nations International Drug Control Programme, to those
countries whose laws are challenged by international drug
cartels.
A particularly insidious form of crime and corruption
is money-laundering. All nations should work together to
implement the recommendations of the Organization for
Economic Cooperation and Development (OECD) to
attack this insidious money-laundering. The nations of this
hemisphere should also advance the anti-money-
laundering initiative introduced at last December’s
Summit of the Americas. Together, we must work to
squeeze the dirty money out of the global financial
system.
Through the United Nations conventions on drugs
and crime the international community has set strong
standards that we must now act to enforce. We call on
Member States which have not already joined the 1988
drug Convention to do so promptly, and we call on those
countries which have approved the Convention to move
quickly to implement its important provisions.
We are also increasingly aware that damage to the
environment and unsustainable population growth threaten
the security of our nations and the well-being of our
peoples. Their harmful effects are evident in famines,
infant mortality rates, refugee crises, and ozone depletion.
In places like Rwanda and Somalia, for example, they
contribute to civil wars and emergencies that can be
resolved only by extremely costly international
intervention. We must carry out the commitments we
13


made last year at the Cairo Conference, as well as the
important commitments made at the Rio Conference three
years ago.
Never have our problems around the world been more
complex. It has never been more evident that these
problems affect all nations, developed and developing alike.
Only by working together can we effectively deal with the
new threats we all face that I have outlined here today.
That is why in this fiftieth anniversary year we must
shape the United Nations agenda as if we were creating the
institution anew. Just as the founders of the United Nations
devised a new framework to deter aggression and armed
conflict, the United Nations, in particular the Security
Council, must now assign the same priority to combating
the threat posed by proliferation, by terrorism, by
international crime, by narcotics and by environmental
pollution. We should dedicate our efforts in the United
Nations and elsewhere to turning our global consensus
against these threats into concrete and effective action. We
must renew and reform the United Nations not for its sake,
but for our own.
